internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi b04-plr-152287-02 date march legend husband wife date date year year son a accountant attorney dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make an allocation of the generation-skipping_transfer gst tax exemption to a transfer to a_trust the facts and representations submitted are summarized as follows on date husband and wife the taxpayers established a_trust for the benefit of son sec_3 of the trust provides that initially the term of trust is for the life of son sec_3 paragraph a provides that during the initial term of the trust the trustee is to distribute to son all of the net_income of the trust estate upon the death of son any accumulated undistributed_income shall be distributed by the trustee to sons' estate plr-152287-02 sec_3 paragraph b provides that if during the initial term of this trust the net_income distributed to son shall not be adequate in the opinion of the trustee to provide for son’s health education maintenance and support in accordance with his station in life the trustee may supplement the same out of principal sec_3 paragraph c provides in part that with respect to any contribution made by taxpayers or any other donors to the trust prior to date of a particular calendar_year son and any of his then-living descendants may by written and signed request delivered to the trustee withdraw from the trust an amount not exceeding the lesser_of i the amount then described in sec_2503 of the internal_revenue_code and ii his proportionate part only of the fair_market_value of such contribution on the date of the contribution sec_4 provides that upon the death of son all of the assets of the trust estate other than the undistributed_income payable to the estate of son shall be distributed per stirpes to the descendants of son if any of son’s descendants are under the age of at the date of son’s death then trustee shall divide the trust estate into shares to which each of the beneficiaries are entitled the trustee shall distribute those shares to the beneficiaries who have reached the age of and shall retain the shares of those beneficiaries who have not reached that age pursuant to the terms of sec_5 sec_5 provides in part that from the date of division into separate shares as set forth in sec_4 until the time of termination set forth in section all separate shares of the trust estate and portions and parts of shares shall continue to be held managed invested reinvested and distributed by the trustee the trustee shall distribute all of the net_income of the trust estate to the beneficiary in addition the trustee may distribute so much of the principal of the estate or a portion or a part thereof to the beneficiary as the trustee may deem necessary and appropriate to provide for his health education maintenance and support in accordance with his station in life considering all other sources available to such beneficiary section provides in part that when each of the beneficiaries of the separate trusts as provided for in sec_5 reach the age of years such trust shall terminate and all of the assets and property comprising the principal of such separate share or undistributed_income shall be delivered and distributed to said beneficiary husband and wife each made a gift of dollar_figurea to the trust in year accountant prepared the taxpayers’ gift_tax returns form_709 for year on the gift_tax returns accountant indicated that the gifts were subject only to the gift_tax and mistakenly failed to allocate any of taxpayers’ gst tax exemption to the gift in year attorney discovered accountant’s failure to allocate gst tax exemption and informed husband no additional transfers have been made to the trust no generation-skipping_transfer have been made from the trust plr-152287-02 you have requested the following rulings an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to make an allocation of taxpayers’ gst_exemption and that such allocation shall be made based on the value of the property transferred to the trust as of date the date of the original transfers sec_2601 imposes a tax on every generation-skipping_transfer gst within the meaning of subchapter_b a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c - a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period plr-152287-02 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-152287-02 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore husband and wife are granted an extension of time of days from the date of this letter to make allocations of their available gst_exemption with respect to the year gifts of dollar_figurea to trust the allocations will be effective as of the date of the transfers to trust and the gift_tax value of the transfers to trust will be used in determining the amount of gst_exemption to be allocated to trust these allocations should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
